UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2010 Commission File Number 0-28584 CHECK POINT SOFTWARE TECHNOLOGIES LTD. (Translation of registrant's name into English) 5 Ha’solelim Street, Tel Aviv, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form, is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- INVESTOR CONTACT: MEDIA CONTACT: Kip E. Meintzer Amber Rensen Check Point Software Technologies Check Point Software Technologies +1 650.628.2040 +1 650.628.2070 ir@checkpoint.com press@checkpoint.com CHECK POINT SOFTWARE REPORTS RECORD FIRST QUARTER 2 · Revenue: $245.1 million, representing a 26 percent increase year over year · Non-GAAP Operating Income: $137.6 million, representing a 26 percent increase year over year and reflecting 56 percent of revenues · Non-GAAP EPS: $0.55, representing a 22 percent increase year over year · Deferred Revenues: $419.8 million, representing a 29 percent increase year over year · Cash Flow from Operations: $217.8 million, representing a 27 percent increase year over year REDWOOD CITY, Calif., April 26, 2010 — Check Point® Software Technologies Ltd. (NASDAQ: CHKP), the worldwide leader in securing the Internet, today announced record financial results for the first quarter ended March 31, 2010. “We delivered record first quarter results, attaining the top end of our projections for both revenues and earnings per share, while experiencing healthy growth across all regions,” said Gil Shwed, chairman and chief executive officer of Check Point Software. “Our software blade architecture continues to make inroads with our annuity based software blades helping to drive services revenues.In addition to these great results, we delivered a record $218 million of operating cash flow for the quarter and now have cash balances exceeding $2 billion.” · Total Revenues: $245.1 million, an increase of 26 percent, compared to $195.0 million in the first quarter of 2009. · GAAP Operating Income: $115.9 million, an increase of 26 percent, compared to $92.3 million in the first quarter of 2009.The GAAP operating income in the first quarter of 2010 included additional amortization of intangible assets net of taxes in the amount of $3.3 million related to the acquisition of the Nokia security appliance business, which was completed during the second quarter of 2009. · Non-GAAP Operating Income: $137.6 million, an increase of 26 percent, compared to $109.0 million in the first quarter of 2009. Non-GAAP operating margin was 56 percent, same as in the first quarter of 2009. · GAAP Net Income and Earnings per Diluted Share: GAAP net income was $98.0 million, an increase of 21 percent, compared to $80.9 million in the first quarter of 2009. GAAP earnings per diluted share were $0.46, an increase of 21 percent, compared to $0.38 in the first quarter of 2009. GAAP net income in the first quarter of 2010 included additional amortization of intangible assets net of taxes in the amount of $3.3 million (which represented $0.02 in GAAP earnings per diluted share) related to the acquisition of the Nokia security appliance business, which was completed during the second quarter of 2009. · Non-GAAP Net Income and Earnings per Diluted Share: Non-GAAP net income was $116.8 million, an increase of 22 percent, compared to $95.5 million in the first quarter of 2009, and non-GAAP EPS was $0.55, an increase of 22 percent compared to $0.45 in the first quarter of 2009. · Deferred Revenues: As of March 31, 2010, we had deferred revenue of $419.8 million, an increase of 29 percent, compared to $325.0 million as of March 31, 2009. · Cash Flow: Cash flow from operations was $217.8 million, an increase of 27 percent compared to $171.8 million in the first quarter of 2009. · Share Repurchase Program: During the first quarter of 2010, we repurchased 1.5 million shares at a total cost of $50 million. Recent Business Highlights Include: Since the beginning of the year, Check Point has introduced several new products and technologies. · Check Point Data Loss Prevention (DLP) solution– a network-based solution that helps businesses move data loss protection from detection to prevention by preemptively protecting sensitive information such as regulatory, confidential and proprietary information from unintentional loss. · The new SmartEvent Software Blade– a unified security management solution for real-time event visibility across multiple security systems, including Firewall, Intrusion Prevention (IPS), Data Loss Prevention (DLP) and endpoints. · Significant antivirus and URL performance improvements– streaming technology dramatically increases software blades performance, benefiting Check Point security gateways through a software upgrade at no additional cost. In addition, Check Point extended its patented SecureXL acceleration technology to UTM-1 appliances, significantly boosting firewall throughput performance. · Check Point Abra –a secure virtual desktop solution deployed from an encrypted USB stick that provides companies with a secure and affordable alternative to allowing third-party PC’s access to the network. · ZoneAlarm DataLock Automated Encryption for Small Businesses and Consumers – equipped with Pre-boot Authentication, ZoneAlarm DataLock prevents unauthorized users from accessing stored information, automatically encrypting all hard drive content to protect private and confidential data on laptops and netbooks. During the first quarter, Check Point won several awards and industry accolades. For the sixth time, Check Point won the SC Magazine Reader Trust Award for Best Enterprise Firewall. In the Asia Pacific region, Check Point earned five awards – two PC Market Hong Kong Best of I.T. Awards, one for Check Point Endpoint Security and the other for Check Point UTM-1 Total Security Appliances; CRN India named Check Point Channel Champion for overall network security; and PC3 Platinum Brand Election 2009 in Hong Kong recognized both Check Point Endpoint Security and Check Point SSL VPN Solutions. Check Point's vice president of global field operations, Amnon Bar-Lev, was named a 2010 Channel Chief by the Everything Channel’s CRN for the third consecutive year. Mr. Shwed concluded, “The first quarter marked a great start for the year.We posted record results and further expanded our addressable market by entering two new exciting markets: secure virtual desktop with Abra and Data Loss Prevention with our DLP solution.With the introduction of these latest technology innovations and security solutions, Check Point is well positioned to address the security needs of any size business.” Conference Call and Webcast Information Check Point will host a conference call with the investment community on April 26, 2010 at 8:30 AM ET/5:30 AM PT.To listen to the live webcast, please visit Check Point’s website at http://www.checkpoint.com/ir. A replay of the conference call will be available through May 3, 2010 at the company's website http://www.checkpoint.com/ir or by telephone at +1 201.612.7415, passcode # 348753, account # 215. About Check Point Software Technologies Ltd. Check Point Software Technologies Ltd. (www.checkpoint.com), the worldwide leader in securing the Internet, is the only vendor able to deliver Total Security for networks, data and endpoints, unified under a single management framework. Check Point provides customers with uncompromised protection against all types of threats, reduces security complexity and lowers total cost of ownership. Check Point first pioneered the industry with FireWall-1 and its patented Stateful Inspection technology. Today, Check Point continues to innovate with the development of the Software Blade architecture. The dynamic Software Blade architecture delivers secure, flexible and simple solutions that can be fully customized to meet the exact security needs of any organization or environment. Check Point customers include tens of thousands of businesses and organizations of all sizes including all Fortune 100 companies. Check Point's award-winning ZoneAlarm solutions protect millions of consumers from hackers, spyware and identity theft. ©2010 Check Point Software Technologies Ltd. All rights reserved Use of Non-GAAP Financial Information In addition to reporting financial results in accordance with generally accepted accounting principles, or GAAP, Check Point uses non-GAAP measures of operating income, operating margin, net income and earnings per share, which are adjusted from results based on GAAP to exclude non-cash equity-based compensation charges, amortization of acquired intangible assets and the related tax affects. Management uses both GAAP and non-GAAP information in evaluating and operating business internally and as such has determined that it is important to provide this information to investors.Check Point’s management also believes the non-GAAP financial information provided in this release is useful to investors’ understanding and assessment of Check Point’s on-going core operations and prospects for the future. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for results prepared in accordance with GAAP. CHECK POINT SOFTWARE TECHNOLOGIES LTD. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (In thousands, except per share amounts) Three Months Ended March 31, (unaudited) (unaudited) Revenues: Products and licenses $ $ Software updates, maintenance and services Total revenues Operating expenses: Cost of products and licenses Cost of software updates, maintenance and services Amortization of technology Total cost of revenues Research and development Selling and marketing General and administrative Total operating expenses Operating income Financial income, net Income before income taxes Taxes on income Net income $ $ Earnings per share (basic) $ $ Number of shares used in computing earnings per share (basic) 209,014 Earnings per share (diluted) $ $ Number of shares used in computing earnings per share (diluted) 213,523 CHECK POINT SOFTWARE TECHNOLOGIES LTD. RECONCILIATION OF NON-GAAP TO GAAP FINANCIAL INFORMATION (In thousands, except per share amounts) Three Months Ended March 31, (unaudited) (unaudited) GAAP operating income $ $ Stock-based compensation (1) Amortization of intangible assets (2) Non-GAAP operating income $ $ GAAP net income $ $ Stock-based compensation (1) Amortization of intangible assets (2) Taxes on the above items (3) ) ) Non-GAAP net income $ $ GAAP Earnings per share (diluted) $ $ Stock-based compensation (1) Amortization of intangible assets (2) Taxes on the above items (3) ) ) Non-GAAP Earnings per share (diluted) $ $ Number of shares used in computing Non-GAAP earnings per share (diluted) (1) Stock-based compensation: Cost of products and licenses $
